                        UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HAROLD HUNT,

             Plaintiff,                        3:20-CV-464
                                               (JUDGE MARIANI)
             v.                                (Magistrate Judge Carlson)

CITY OF WILKES BARRE, et al.,

             Defendants.

                                           ORDER

      AND NOW, THIS       4          DAY OF MAY, 2021, upon de nova review of Magistrate

Judge Carlson's Report and Recommendation ("R&R") (Doc. 28), Plaintiff's Objections

thereto (Doc. 29), and all other relevant documents, IT IS HEREBY ORDERED THAT:

   1. Plaintiff's Objections (Doc. 29) are OVERRULED. The Court preliminarily notes that

      although Plaintiff "believes that [he] has stated a claim against defendant Smith Dfor

      false arrest and malicious prosecution under the Fourth Amendment to the U.S.

      Constitution[,] Plaintiff concedes on all other counts" (Doc. 29, at 5), which include

      claims of conspiracy to violate Plaintiff's due process rights, abuse of process, and

      intentional infliction of emotional distress. Plaintiff's Objections to the R&R, and

      specifically the recommendation that Plaintiff's claims for false arrest and malicious

      prosecution be dismissed, fail to point to any error on the part of the Magistrate

      Judge. The Objections first merely reiterate the factual allegations set forth in the

      Amended Complaint. The Objections thereafter include the alleged false statements
        set forth by Officer Smith in applying for a warrant, which appears to be an attempt

        by Plaintiff to remedy one deficiency in the Amended Complaint noted by Magistrate

        Judge Carlson (see Doc. 28, at 13 (Magistrate Judge finding that "absent further

        well-pleaded allegations regarding specific falsehoods allegedly made by Smith from

        which we could infer a lack of probable cause, Hunt's complaint fails to state a claim

        for false arrest and malicious prosecution against Smith as a matter of law, under

        both § 1983 and Pennsylvania law, and these claims should be dismissed.")). These

        asserted false statements set forth in the Objections consist of new factual

        allegations and thus cannot cure a deficiency in the current complaint, but rather

        must be included in an amended complaint.

    2. The R&R (Doc. 28) is ADOPTED for the reasons set forth therein.

    3. Defendant Smith's Motion to Dismiss (Doc. 16) is GRANTED. The Amended

        Complaint (Doc. 7) is DISMISSED WITHOUT PREJUDICE.

    4. Plaintiff shall file a Second Amended Complaint within 60 days of the date of this

        Order. 1

    5. Plaintiff's Motion for Leave to File Amended Complaint (Doc. 27) is DISMISSED AS

        MOOT.



        1 Although   this Court would normally require Plaintiff to file his Second Amended Complaint within
21 days of dismissal of the Amended Complaint, in light of Plaintiffs representation that COVID-19 has
caused "law libraries" to be closed and that he was, or continues to, seek counsel in this case, and
Plaintiffs request that he therefore be permitted 60 days to file an amended complaint (see Doc, 29, at 5),
the Court will afford Plaintiff the additional time requested to file his Second Amended Complaint.
                                                      2
6. The case is REMANDED to Magistrate Judge Carlson for further proceedings

   consistent with this Order.




                                      3
